EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randolph Huis on 3/10/22.

The application has been amended as follows: 

	Claim 1, line 1 – changed “A flexible pipe element comprising a metal bellows” to 
--A combination of a flexible pipe element and a V-brim clamp, comprising a metal bellows--.
Claim 1, last line – changed “part for accepting a V-brim camp” to --part that is received in the V-brim clamp.--.
Claim 4, line 1 – changed “The flexible pie element according to claim 1” to 
--The combination according to claim 1--.
Claim 5, line 1 – changed “The flexible pie element according to claim 4” to 
--The combination according to claim 4--.


--The combination according to claim 1--.
Claim 7, line 1 – changed “The flexible pie element according to claim 1” to 
--The combination according to claim 1--.
Claim 8, line 1 – changed “The flexible pie element according to claim 1” to 
--The combination according to claim 1--.
Claim 9, line 1 – changed “The flexible pie element according to claim 1” to 
--The combination according to claim 1--.
Claim 10, line 1 – changed “The flexible pie element according to claim 1” to 
--The combination according to claim 1--.
Claim 11, line 1 – changed “A method for producing a flexible pipe element according to at least one of claim 1, comprising:” to  --A method for producing the flexible pipe element for the combination according to claim 1, comprising:--
Claim 12, line 1 – changed “The method according to claim 10” to 
--The method according to claim 11--.
Claim 13, line 1 – changed “The method according to claim 10” to 
--The method according to claim 11--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679